Title: From George Washington to Maj. Francis Murray, 13 February 1778 [letter not found]
From: Washington, George
To: Murray, Francis

Letter not found: to Maj. Francis Murray, c.13 Feb. 1778. Ephraim Blaine wrote Murray from Pawling’s Ford, Pa., on 13 Feb.: “Inclos’d you have a few lines from His Excellency Genl Washington requesting your Exertion in obliging those people who are not disposed to thrash their Grain, to an immediate Complyance—your general Acquaintance with the Inhabitants of Bucks County will be a great Advantage, tis his Excellencys desire that all the Flour and Wheat contigious to the Enemys lines should be mov’d to places of safety” (Ephraim Blaine Papers, DLC: Peter Force Collection). Murray was captured a short time later, apparently before he could reply (see Murray to GW, this date).